Citation Nr: 1207975	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-35 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to financial assistance in the purchase of specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from June 1973 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 

FINDING OF FACT

The Veteran does not have permanent and total service-connected disability that produces (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns (or deep partial thickness burns) that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.


CONCLUSION OF LAW

The criteria for assistance in acquiring specially adapted housing benefits have not been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.809 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In a November 2006 letter, the RO advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claim for financial assistance in the purchase of specially adapted housing and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As to the duty to assist, VA has associated with the claims folder the Veteran's VA medical records.  The Veteran was afforded a VA aid and attendance medical examination in October 2005.  The Veteran and his spouse provided testimony at a hearing before a hearing officer.  The Veteran has been given ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  VA's General Counsel has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board observes that the amendments do not specifically apply to the Veteran's physical circumstances; hence, there is no prejudice to him in the Board's considering them in the first instance.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who served on active duty after April 20, 1898, and is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809(a), (b) (2011).  

Effective October 25, 2010, 38 C.F.R. § 3.809 was amended to include the following:  (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809(b) (2011).  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2011).  

Service connection is in effect for chronic paranoid schizophrenic disorder with history of psycho-physiological reaction and conversion disorder and spondylolysis L2-L5, evaluated as 100 percent disabling; old united fracture of the left ulna, evaluated as 10 percent disabling; headaches, evaluated as 10 percent disabling; and bilateral high frequency hearing loss, evaluated as 0 percent disabling.  

A VA physician provided the Veteran an aid and attendance examination in October 2005.  The examiner noted that the Veteran complained of hand and finger numbness due to diabetic neuropathy.  He stated that the Veteran ambulated with the use of a rollator due to diabetic neuropathy of the legs.  The diagnoses were chronic paranoid schizophrenia, Type II diabetes mellitus, diabetic neuropathy, hyperlipidemia, and obesity.  

In February 2006 the RO awarded the Veteran special monthly compensation based on the need for regular aid and attendance.  The RO noted that the Veteran needed assistance with the activities of daily living due to his mental incapacity.

An April 2007 VA outpatient record shows that the Veteran was seen for evaluation of diabetes mellitus.  He had diabetic neuropathy and had difficulty ambulating in his home due to loss of sensation in his feet and decreased circulation.  The Veteran reported that he had a scooter and a rollator and that he was unable to use them easily inside his house.

In March 2008 the Veteran and his spouse testified that the Veteran should be awarded financial assistance in the purchase of specially adapted housing in order that the Veteran can have a decent quality of living and be able to get in and out of the house.  They noted that the Veteran used a rollator to walk.  They reported that when an EMT came to the house to get the Veteran it was difficult to get the Veteran out because of the way the house was constructed.  

The Veteran has not alleged and the record does not show that service connection is in effect for blindness in either eye, or that he has a service-connected anatomical loss or loss of use of either upper extremity or that he has full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or at least one extremity and the trunk.  Hence, the Veteran is not entitled to a certificate of eligibility for financial assistance in the purchase of specially adapted housing grant on any of those bases.  

The evidence of record does reveal that the Veteran has significant loss of use of the lower extremities and that he requires a walker, rollator, or scooter for locomotion.  Although the Veteran has some loss of use of the lower extremities, the medical evidence of record clearly attributes such to the Veteran's nonservice-connected diabetes mellitus.  None of the evidence of record, including the VA medical records, and the Veteran's own statements and testimony, has attributed the Veteran's loss of use of the lower extremities to any of the Veteran's service-connected disabilities.  The Veteran does not meet any of the criteria of 38 C.F.R. § 3.809 as a result of service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the Veteran is not entitled to a certificate of eligibility for financial assistance in the purchase of specially adapted housing and his claim must be denied.


ORDER

Entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


